Norton, J. delivered the opinion of the Court, Cope, C. J. and Crocker, J. concurring.
This is an appeal from an order denying a motion for a new trial. The testimony of certain witnesses is copied into the record, but there is no statement of any kind. There is, therefore, nothing before us which we can consider for the purpose of judging of the *266propriety of the order appealed from. (McIntyre v. Willis, 20 Cal. 177.)
The allegation that the Judge omitted to settle a statement which was submitted to him cannot be taken as a substitute for the statement, nor does it constitute a reason for reversing the judgment. The necessary steps should have been taken to obtain a settlement of the statement.
Judgment affirmed.